Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 January 2020 and 14 April 2020 were received and considered except where lined through by the examiner. The IDS submitted on 8 May 2020 were received and not considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “an inside and an outside” as recited in claim 2 line 3 must be shown or the feature is canceled from the claim. No new matter should be entered.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. The abstract of the disclosure is objected to because the abstract uses implied phrasing in line 1 in the recitation, "Provided is".
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, “protecting the finger from bite” should read “protecting the finger from being bitten”;
Claim 4 is dependent on undetermined claims and should be clarified as to which claim it is dependent upon; For the purposes of examination, examiner interprets claim 4 as depending from claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 is rejected as being indefinite or failing to particularly point out and distinctly claim the limitation “and on which a glove is worn for maintaining an opening” as recited in lines 1-2. It is unclear whether the claimed invention is a glove or the inner bite ring that provides an opening and protection for a finger from a bite. Additionally, it is unclear whether a glove is part of a system of the claimed invention that is configured to function with the inner bite ring because a glove is positively claimed. Applicant is respectfully advised to clarify the structural relationship of the glove to the inner bite ring. For the purposes of examination, examiner interprets that the hand is capable of wearing a glove but that the glove is not a part of a system of the claimed invention or positively claimed.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 and 9 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claim 1 line 1 positively claims portions of the human anatomy, which is not patent eligible subject matter. Applicant is respectfully advised to adopt language such as “configured to” with the recited portions of the human anatomy (a finger of a human hand) in order to avoid positively claiming human anatomy.
Claim 6 line 2 positively claims portions of the human anatomy, which is not patent eligible subject matter. Applicant is respectfully advised to adopt language such as “configured to” with the recited portions of the human anatomy (the finger) in order to avoid positively claiming human anatomy.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robb US Patent Application Publication (US 2014/0078118 A1). 
It is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).	
	It is noted that the recitation in claim 1 line 2 “for maintaining an opening and protecting the finger from bite” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function. Robb discloses the structure as claimed and therefore would have a reasonable expectation of performing such function. 	
Regarding Claim 1, Robb teaches an inner bite ring (10) which is worn on a finger of a human hand and on which a glove is worn (para. [0014]; examiner notes that a hand is capable of wearing a glove because of the known function of a glove) for maintaining an opening and protecting the finger from bite (the hygienic finger protector is capable of maintaining an opening and protecting a finger from being bitten), the inner bite ring comprising: 
a hard tubular portion (para. [0057], where the material of 20/23 is a rubber, rigid plastic, or combination of a rigid and flexible plastic) into which the finger is inserted (para. [0014]); and 
a soft elastic portion (para. [0081], where 88 can be fabricated from various materials, and therefore, can be chosen softer than the hard tubular portion) coated on an outer periphery of the tubular portion (Figs. 20/21, where 88 is on an outside layer of the 20/23 material). 
Regarding Claim 3, Robb teaches the inner bite ring according to claim 1, wherein a strap portion (para. [0068] where 30 can receive a cord, cable, or the like) is connected to a root portion side (44) of the tubular portion (Figs. 17 and 21).  
Regarding Claim 4, Robb teaches the inner bite ring, wherein a surface of the soft elastic portion is formed as an uneven surface (Fig. 20, where 88 does not evenly coat the surface of 23 because of various thicknesses shown).  
Regarding Claim 5, Robb teaches the inner bite ring according to claim 1, wherein an outer peripheral edge portion of the soft elastic portion is formed as an inclined surface (see annotated Fig. 21 below, where the surface of 88 is sloping greater than the slope of the root portion, and therefore, is inclined).  

    PNG
    media_image1.png
    300
    420
    media_image1.png
    Greyscale

Regarding Claim 6, Robb teaches the inner bite ring according to claim 1, wherein the finger wearing the inner bite ring can be bent due to material or form (para. [0057] where the material of 23 can be made of a flexible material, and therefore, capable of bending). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Robb US Patent Application Publication (US 2014/0078118 A1).
Regarding Claim 2, Robb discloses the inner bite ring according to claim 1, wherein the tubular portion is closed at its tip (Fig. 15). 
The embodiment shown in Figs. 20-21A of Robb fails to directly disclose that the inner bite ring has a vent hole formed in an outer peripheral portion on a tip portion side to communicate an inside and an outside of the tubular portion.  
However, another embodiment with a cutout of Robb teaches the inner bite ring configured with a vent hole (27) formed in an outer peripheral portion on a tip portion side (Fig. 14) to communicate an inside and an outside of the tubular portion (element 27 is named a cutout and therefore a hole interfaces an inside and outside section of tubular portion inasmuch as claimed, see 2016 definition 1 of “cutout” via Merriam-Webster.com).  
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the tip of the tubular portion of Robb to include a vent hole, as taught by the cutout embodiment of Robb, in order to easily insert a finger into the hygienic finger protector to wear or to easily remove it without unvented air.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIAO QUYNH THANH HOANG whose telephone number is (571)272-7557. The examiner can normally be reached Monday-Thursday, 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.Q.H./Examiner, Art Unit 3732

/KATHARINE G KANE/Primary Examiner, Art Unit 3732